Title: To Benjamin Franklin from the Marquis de Lafayette, 6 October 1779
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Franklin, Benjamin


Dear Sir
havre 6th October 1779
The happy intelligence which you had the kindness of forwarding to me, is the more pleasing to My heart, that I am Glad to have Given to our scoth friends, A little But full view of the American flag— Captain Jones has ever inspir’d me with a great Regard for his talents and patriotic Spirit, and I am Proud to find that Both these Qualities have been display’d to so Great an advantage as the taking of the Baltic fleet, at the head of the little Squadron in which you know I have been Greatly Concern’d— Sir George Collier’s expedition had left me an impression of sorrow which Could Not be alleviated But By successes obtain’d Under American Colours— Count destaing’s arrival on our Coasts will I hope Give us a full Revenge, and tho his Expeditions will be plann’d and executed upon a More Generous footing than those of the Ennemy, they will Cut a better figure in the Gazettes than the heroïc Burning of defenceless towns— Had I thought that his operations would turn that way, Nothing Could have hindered Me from joining Gal Washington’s Army— But, you know, that was not to be expected, and you had Certainly Yourself a firm idea that My services would be more actively employ’d or in the expedition Against England, or in executing plans where I Could have Brought More than My person to the American shores— I hope Congress will be sensible of it, and approve the Reasons I had of leaving them on this side of the Atlantic— News from Count destaing will Give Room to New projects, and if he has Not finish’d the work, Be Certain, My dear sir, that Nothing will please me so much as fighting Again with My American fellow soldiers.
As our first interest is By this time to Get the ask’d for supply, that operation has My Best wishes, and I hope clothes, arms, Ammunition will be soon sent to a Country where they are I Believe much wanted.
The pacquet which is to sail for america will, I understand, be dispatch’d By the Beginning of Next week— from that intelligence I see that My letters will be timely arriv’d if they Come into your hands By Sunday Next— I shall therefore trouble you with some which I Recommend to your friendly Care.
As there is nothing material to be writen from the havre, But what you know of the Combin’d fleet, and the state of the intended expedition I will only add a few words about ireland.
Do you, My dear sir, from the new dispute happen’d at dublin, aprehend that the presbiterian Counties would suffer themselves to be aided By a small french force, which might add some strength to theyr Representations in parliament? Suppose you would Conceive some new hopes of the Revolution being a little Riper than last spring, we Could advise together of some propositions to be made to the Ministry.
With the highest Regard I am My Respected sir, Your affectionate
LAFAYETTE
his excellency Benjamin franklin esq.
 
Notation: La Fayette 6 Oct. 1779.
